21-11298-lgb         Doc 16      Filed 08/04/21 Entered 08/04/21 07:39:48      Main Document
                                              Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X

In re:                                                        Chapter 11

286 RIDER AVE ACQUISITION LLC,                                Case No: 21-11298-lgb

                                           Debtor.
----------------------------------------------------------X

               ORDER AUTHORIZING RETENTION OF ROBINSON
              BROG LEINWANDGREENE GENOVESE & GLUCK P.C.
          AS ATTORNEYS FOR DEBTOR EFFECTIVE AS OF JULY 15, 2021

         UPON the Application of the above-named Debtor seeking authority to

employ and appoint ROBINSON BROG LEINWAND GREENE GENOVESE &

GLUCK P.C., (“Robinson Brog”) as counsel to the Debtor; and upon the Declarations

of Fred B. Ringel including the Supplemental Declaration and the Second

Supplemental Declaration and the Declaration of Eyal Epstein; and it appearing

that Robinson Brog represents no interests adverse to the Debtor or its estate, that

Robinson Brog is disinterested pursuant to 11 U.S.C. §101(14), and that its

employment is necessary and would be in the best interests of the estate; it is

         ORDERED, that the Application is granted to the extent provided herein;

and it is further

         ORDERED, that to the extent the Application is inconsistent with this Order,

the terms of this Order shall govern; and it is further

         ORDERED, that the Debtor is authorized to employ and appoint Robinson

Brog, effective as of July 15, 2021, as attorneys to represent the Debtor in the
21-11298-lgb       Doc 16   Filed 08/04/21 Entered 08/04/21 07:39:48   Main Document
                                         Pg 2 of 4



within proceedings pursuant to Section 327(a)of the Bankruptcy Code to provide,

but not limited to, the following services to the Debtor:



               (a)    advising the Debtor concerning its powers and duties as
                      debtors in possession in the continued management and
                      operation of their business and property;

             (b)      negotiating with creditors of the Debtor, preparing a plan
                      of reorganization, and taking the necessary legal steps to
                      consummate a plan, including, if necessary, negotiations
                      concerning financing a plan;

             (c)      advising the Debtor regarding tax matters

             (d)      advising and consulting on the conduct of these chapter
                      11 cases, including all of the legal and administrative
                      requirements of operating in chapter 11 and preparing, on
                      the Debtor’s behalf , all necessary applications, motions,
                      answers, replies, discovery requests, forms of orders,
                      reports and other pleadings and legal documents;

             (e)      appearing before this Court to protect the interests
                      of the Debtor and its estate, and representing the
                      Debtor in all matters pending before this Court;

             (f)      taking all necessary actions to protect and preserve
                      the Debtor’s estate, including prosecuting actions
                      on the Debtor’s behalf, defending any action
                      commenced against the Debtor, and representing
                      the Debtor in negotiations concerning litigation in
                      which the Debtor is involved, including objections
                      to claims filed against the Debtor’s estate
                      performing all other legal services for the Debtor
                      that may be necessary herein;

             (g)      representing the Debtor in connection with obtaining authority
                      to continue using cash collateral and post-petition financing;

             (h)      advising the Debtor in connection with any potential sale of
                      assets;




                                      {01110831.DOC;2 }2
21-11298-lgb       Doc 16   Filed 08/04/21 Entered 08/04/21 07:39:48   Main Document
                                         Pg 3 of 4



             (i)      appearing before the Court and any appellate courts to
                      represent the interests of the Debtor’s estate;

             (j)      taking any necessary action on behalf of the Debtor to negotiate,
                      prepare, and obtain approval of a disclosure statement and
                      confirmation of a chapter 11 plan and all documents related
                      thereto; and

             (k)      performing all other necessary legal services for the Debtor in
                      connection with the prosecution of this chapter 11 case,
                      including (i) analyzing the Debtor’s leases and contracts and the
                      assumption and assignment or rejection thereof; (ii) analyzing
                      the validity of liens against the Debtor; and (iii) advising the
                      Debtor on corporate and litigation matters;

and it is further

      ORDERED, that prior to any increases in Robinson Brog’s rates for any

individual employed or retained by Robinson Brog and providing services in this

case, Robinson Brog shall file a supplemental affidavit with the Court and provide

ten business days’ notice to the Debtor, the United States Trustee and any official

committee. The supplemental affidavit shall explain the basis for the requested

rate increases in accordance with Section 330(a)(3)(F) of the Bankruptcy Code and

state whether the Debtor has consented to the rate increase. The United States

Trustee retains all rights to object to any rate increase on all grounds including, but

not limited to, the reasonableness standard provided for in Section 330 of the

Bankruptcy Code, and the Court retains the right to review any rate increase

pursuant to Section 330 of the Bankruptcy Code; and it is further

      ORDERED, that Robinson Brog shall be compensated for fees and

reimbursed for reasonable and necessary expenses and will file interim and final fee

applications for allowance of its compensation and expenses in accordance with


                                      {01110831.DOC;2 }2
21-11298-lgb   Doc 16   Filed 08/04/21 Entered 08/04/21 07:39:48   Main Document
                                     Pg 4 of 4



sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local

Rules, and the Amended Guidelines for Fees and Disbursements for Professionals in

the Southern District of New York, dated January 29, 2013, and applicable law.

DATED:      New York, New York
            August 4, 2021

                                       /s/ Lisa G. Beckerman
                                       HONORABLE LISA G. BECKERMAN
                                       UNITED STATES BANKRUPTCY JUDGE




                                   {01110831.DOC;2 }2
